            Case 3:20-cr-02651-BTM Document 45 Filed 01/07/21 PageID.69 Page 1 of 5
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case


                                        UNITED STATES DISTRICT COUR                                             JAN O7 2021
                                           SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA
                                   V.                                (For Offenses Committed On or After November I, 1987)
          JORGE GUTIERREZ-HERNANDEZ (I)
                                                                        Case Number: 3:20-CR-02651-BTM

                                                                     Payam Fakharara
                                                                     Defendant's Attorney
USM Number                         93399-298
• -
THE DEFENDANT:
cgj pleaded guilty to count(s)          1 of the Information

D was found guilty on count(s)
      after a plea ofnot guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section /Nature of Offense                                                                                      Count
8: 1326(A),(B) - Attempted Reentry Of Removed Alien (Felony)                                                                I




    The defendant is sentenced as provided in pages 2 through                  5            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s)                                                     is         dismissed on the motion of the United States.
                --------------
cgj   Assessment : $100.00


D JVTA Assessment•: $

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. I 14-22.
cgj   No fine                  D Forfeiture pursuant to order filed                                             , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    January 6 2021
                                                                    Date of Imposition of Sentence


                                                                                      TD OSKOWITZ
                                                                                     ATES DISTRICT JUDGE
    '   '             Case 3:20-cr-02651-BTM Document 45 Filed 01/07/21 PageID.70 Page 2 of 5
            AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

            DEFENDANT:                 JORGE GUTIERREZ-HERNANDEZ (I)                                           Judgment - Page 2 of 5
            CASE NUMBER:               3:20-CR-02651-BTM

                                                              IMPRISONMENT
             The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
             Time served (154 Days) as to count I.


                                                                          H§:~O~
                                                                          UNITED STATES DISTRICT JUDGE




            K      Sentence imposed pursuant to Title 8 USC Section 1326(b).
            •      The court makes the following recommendations to the Bureau of Prisons:




            •     The defendant is remanded to the custody of the United States Marshal.

            •     The defendant must surrender to the United States Marshal for this district:
                  •     at _ _ _ _ _ _ _ _ _ A.M.                         on
                                                                               -------------------
                  •     as notified by the United States Marshal.

                  The defendant must surrender for service of sentence at the institution designated by the Bureau of
            •     Prisons:
                  •     on or before
                  •     as notified by the United States Marshal.
\                 •     as notified by the Probation or Pretrial Services Office.

                                                                  RETURN
            I have executed this judgment as follows:

                  Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

            at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                            UNITED STATES MARSHAL



                                               By                     DEPUTY UNITED STATES MARSHAL


                                                                                                            3 :20-CR-02651-BTM
'    '
         '     '       Case 3:20-cr-02651-BTM Document 45 Filed 01/07/21 PageID.71 Page 3 of 5

             AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

             DEFENDANT:               JORGE GUTIERREZ-HERNANDEZ (I)                                                 Judgment - Page 3 of 5
             CASE NUMBER:             3:20-CR-02651-BTM

                                                         SUPERVISED RELEASE
     Upon release from imprisonment, the defendant will be on supervised release for a term of:
     Two (2) years as to Count 1.

                                                      MANDATORY CONDITIONS
    1, The defendant must not commit another federal, state or local crime.
    2. The defendant must not unlawfully possess a controlled substance.
    3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
       controlled substance, The defendant must submit to one drug test within 15 days of release from imprisonment and at least
       two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
       than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
                   • The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
                     risk of future substance abuse. (check if applicable)
    4.       • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
             a sentence ofrestitution. (check if applicable)
    5.       IZIThe defendant must cooperate in the collection of DNA as directed by the probation officer, (check if applicable)
    6.       • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
             20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
             the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
             applicable)
    7.       • The defendant must participate in an approved program for domestic violence. (check if applicable)
    The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
    conditions on the attached page.




                                                                                                                3:20-CR-02651-BTM
' .                Case 3:20-cr-02651-BTM Document 45 Filed 01/07/21 PageID.72 Page 4 of 5
        AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

        DEFENDANT:                  JORGE GUTIERREZ-HERNANDEZ (1)                                                         Judgment - Page 4 of 5
        CASE NUMBER:                3:20-CR-02651-BTM

                                            STANDARD CONDITIONS OF SUPERVISION
      As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
      supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
      while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
      court about, and bring about improvements in the defendant's conduct and condition.

      l. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
         hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
         office or within a different time frame.

      2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
         about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
         as instructed.

      3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
         getting permission from the court or the probation officer.

      4. The defendant must answer truthfully the questions asked by their probation officer.

      5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
         anything abo.ut their living arrangements (such as the people living with the defendant), the defendant must notify the
         probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
         unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
         expected change.            ·

  6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
     permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
     view.

  7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
     excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
     time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
     defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
     probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
     due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
     change or expected change.

  8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
     knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
     first getting the permission of the probation officer.

  9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

  I 0. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
       anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
       as nunchakus or lasers).

  l l. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
       informant without first getting the permission of the court.

  12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
      officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
      The probation officer may contact the person and confirm that the defendant notified the person about the risk.

  13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                       3:20-CR-02651-BTM
'   '           Case 3:20-cr-02651-BTM Document 45 Filed 01/07/21 PageID.73 Page 5 of 5
        AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

        DEFENDANT:            JORGE GUTIERREZ-HERNANDEZ (I)                                           Judgment - Page 5 of 5
        CASE NUMBER:          3 :20-CR-02651-BTM

                                       SPECIAL CONDITIONS OF SUPERVISION

           1. Not reenter the United States illegally.
           2. Not possess any narcotic drug or controlled substance without a lawful medical prescription, under
              federal law.
           3. If deported, excluded, or allowed to voluntarily leave the United States, obey all laws federal, state and
              local and not reenter or attempt to reenter the United States illegally and report to the probation officer
              within 72 hours of any reentry to the United States; the other conditions of supervision are suspended
              while the defendant is out of the United States after deportation, exclusion, or voluntary departure.




                                                                                                   3 :20-CR-02651-BTM
